COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING

Cause number and style:         01–13–00146–CR; Mendoza v. State

Date motion filed:              July 18, 2013

Party filing motion:            Richard Mendoza, Jr.


      It is ordered that the motion for panel rehearing is denied.



Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Brown.


Date: August 14, 2014